DETAILED ACTION
Claims 1 and 3-12 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.
Following Applicants amendments to the Claims, the objection to the Claims is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues the recited features of amended Claim 1 are not directed to a mere abstract idea, but instead, are directed to a tangible, real world process. To support this argument Applicant states these recited steps are performed by a processor, and ore related to a tangible real world process of a film forming technique of forming a film made of a cured product of a curable composition on a substrate by arranging the curable composition on the substrate, bringing the curable composition into contact with a mold, and curing the curable composition. The Examiner disagrees and notes the inclusion of a does not integrate the judicial exception into a practical application because it is mere instructions to implement an abstract idea using a 
Applicant then points to sections of the specification to show the presently claimed invention provides a solution to these shortcomings in this real world, tangible and practical film forming art. The Examiner disagrees and notes the present claims do not reflect the purported improvements cited by the Applicant, with reference to the sections of the specification cited in the arguments. The present claims do not improve the functioning of the computer as well as any other technology or technical field.
Thus, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the cited prior art references do not teach “defining, for each of the plurality of droplets of the curable composition, a contour of the droplet by a representative point of the droplet, a direction from the representative point to a point on the contour, and a distance from the representative point to the point on the contour;” “obtaining, for each of the plurality of droplets of the curable composition, the distance from the representative point to the point on the contour so as to match the area of the inner region of the contour to an area of the droplet obtained from a volume of the droplet and a distance between the first member and the second member in accordance with a change of the distance between the first member and the second member; and” “determining, in accordance with the change of the distance between the first member and the second member, whether adjacent droplets among the plurality of droplets of the curable composition merge with each other”. The Examiner disagrees and points 
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a simulation method, simulation apparatus, a storage medium, film forming method and method for producing a cured product all relating to simulating behaviors of droplets.
Step 1: Claims 1 and 3-8 are directed to a simulation method, which is a process, which is a statutory category of invention. Claim 9 is directed to a simulation apparatus, which is a 10 is directed to a storage medium, which is an article of manufacture, which is a statutory category of invention. The storage medium is interpreted as non-transitory in accordance with paragraph 72 of the specification. Claim 11 is directed to a film forming method, which is a process, which is a statutory category of invention. Claim 12 is directed to a method of producing a cured product, which is a process, which is a statutory category of invention. Therefore, claims 1 and 3-12 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1, 9, 10, 11 and 12 are directed to the abstract idea of simulating behaviors of droplets, constituting an abstract idea based on Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion. The limitation of “A … method … of predicting a behavior of a .. composition in a process of bringing a plurality of droplets of the curable composition arranged on a first member into contact with a second member and forming a film of the … composition in a space between the first member and the second member, wherein” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally, the limitation of “defining, for each of the plurality of droplets of the curable composition, a contour of the droplet by a representative point of the droplet, a direction from the representative point to a point on the contour, and a distance from the representative point to the point on the contour;” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or obtaining, for each of the plurality of droplets of the curable composition, the distance from the representative point to the point on the contour so as to match the area of the inner region of the contour to an area of the droplet obtained from a volume of the droplet and a distance between the first member and the second member in accordance with a change of the distance between the first member and the second member; and” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally, the limitation of “determining, in accordance with the change of the distance between the first member and the second member, whether adjacent droplets among the plurality of droplets of the curable composition merge with each other.” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper.
Dependent claims 3-8 further narrow the abstract ideas, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1 and 9 are directed to a computer implemented method and simulation apparatus that performs the step of the abstract idea. The claims contain the additional elements of “a computer implemented method”, “a processor”, and “non-transitory computer readable storage medium” in claim 10. These additional elments merely detail instructions on how to implement the simulation on a computer, or merely uses a computer as a tool to perform an 
Step 2B: Claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims contain the additional elements of “a computer implemented method”, “a processor”, and “non-transitory computer readable storage medium” in claim 10. Generic computer features of a simulation do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. (MPEP 2106.05(f)) The additional elements of “a curable composition” and “non-transitory computer readable storage medium” only links the claim to a technological environment or field of use. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. In conclusion, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. Claims 10-12 use the film forming method of claim 1 and also generally link the use of 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 3 is directed to further limiting the simulation by adding an additional determination, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Dependent claim 4 is directed to further limiting the simulation by defining the movement of the droplets, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Dependent claim 5 is directed to further limiting the simulation by narrowing how points on the contour are calculated, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Dependent claim 6 is directed to further limiting the simulation by narrowing how points on the contour are calculated, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Dependent claim 7 is directed to further limiting the simulation by defining the droplet movement, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Dependent claim 8 is directed to further limiting the simulation by defining a point on the droplet, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Accordingly, claims 1 and 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. “Simulation of droplet formation and coalescence using lattice Boltzmann-based single-phase model” (hereinafter “Xing”), in view of Lad et al. USPPN 2005/0270312 (hereinafter “Lad”), in view of Wakamatsu et al. USPPN 2014/0131313 (hereinafter “Wakamatsu”).
Regarding claim 1, Xing teaches A … method … of predicting a behavior of a … composition in a process of bringing a plurality of droplets of the … composition … (Abstract, Page 609 and 610 Introduction, a simulation method for the coalescence of droplets is taught)
defining for each of the plurality of droplets of the … composition, a contour of the droplet by a representative point of the droplet, a direction from the representative point to a point on the contour, and a distance from the representative point to the point on the contour; (Figures 1 and 3, Pages 613 and 614 Section 3.1, a radius of each droplet is taken from the center of the droplet)
Xing does not explicitly teach a computer implemented method, a processor, plurality of droplets of the … composition arranged on a first member into contact with a second member and forming a film of the … composition in a space between the first member and the second member, wherein obtaining, for each of the plurality of droplets of the curable composition, the distance from the representative point to the point on the contour so as to match the area of the inner region of the contour to an area of the droplet obtained from a volume of the droplet; and and a distance between the first member and the second member in accordance with a change of the distance between the first member and the second member; and determining, in accordance with the change of the distance between the first member and the second member, whether adjacent droplets among the plurality of droplets of the … composition merge with each other.
Lad teaches a computer implemented method, a processor, ([0014], [0032], operation of the system is controlled by a processor)
plurality of droplets of the … composition arranged on a first member into contact with a second member and forming a film of the … composition in a space between the first member and the second member, wherein ([0015], [0016], [0034]-[0037], [0040] droplets merge on a mold and substrate as the distance between the mold and substrate is changed, as the droplets coalesce a film is formed)
obtaining, for each of the plurality of droplets of the curable composition, the distance from the representative point to the point on the contour so as to match the area of the inner region of the contour to an area of the droplet obtained from a volume of the droplet; and (Figure 7, [0031]-0033], the volume and area of the droplet are matched up so that the correct droplet is dispensed at each location.)
and a distance between the first member and the second member in accordance with a change of the distance between the first member and the second member; and ([0015], the distance between the mold and substrate is moved)
determining, in accordance with the change of the distance between the first member and the second member, whether adjacent droplets among the plurality of droplets of the … composition merge with each other. ([0015], [0034]-[0037], As the distance between the substrate and mold is changed, it is determined whether droplets merge with each other.)

The combination of Xing and Lad does not explicitly teach a curable composition
	Wakamatsu teaches a curable composition ([0047]-[0049], a curable resin is used)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Xing and Lad with Wakamatsu as the references deal with the creation of an object using 3D printing, in order to implement a system that uses a curable composition. Wakamatsu would modify Xing and Lad by using curable droplets. The benefit of doing so is the liquid droplets can be cured into a solid state so the finished object can be removed from the mold. (Wakamatsu [0049]-[0050])

Regarding claim 3, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 1. Xing teaches determining whether a point on a contour of a first droplet of the adjacent droplets is located inside a contour of a second droplet of the adjacent droplets, (Figures 1 and 3, Pages 613 and 614 section 3.1, from time T=0 to time T=20000, the portion that is merged from two into one droplet is calculated)
if the point on the contour of the first droplet is located inside the contour of the second droplet, determining that the first droplet and the second droplet merge with each other, and (Figures 1 and 3, Pages 613 and 614 section 3.1, the merged portion is shown between the droplets)
if the point on the contour of the first droplet is not located inside the contour of the second droplet, determining that the first droplet and the second droplet do not merge with each other. (Figures 1 and 3, Pages 613 and 614 section 3.1, the not merged portion is shown on the remainder of the droplet that has not merged)

Regarding claim 4, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 1. Xing teaches wherein with respect to a droplet merging with an adjacent droplet among the plurality of droplets …, the distance, from the representative point to the point on the contour, corresponding to a merging portion of the droplet is fixed. (Figures 1 and 3, Pages 613 and 614 section 3.1, after the droplets have merged there is a minimum surface area that remains merged)
The combination of Xing and Lad does not explicitly teach the curable composition.
Wakamatsu teaches the curable composition ([0047]-[0049], a curable resin is used)

Regarding claim 6, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 1. Xing teaches wherein points on the contour of the droplet except for a finite number of points on the contour set to define the contour of the droplet are obtained by connecting the finite number of points. (Figures 1 and 3, Page 609 introduction, Pages 613 and 614 section 3.1, the finite element point are determined to make the outline of the droplet)

Regarding claim 7, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 1. Xing teaches wherein a finite number of points on the contour of the droplet set to define the contour of the droplet move in a predetermined direction until merging with an adjacent droplet in accordance with the change of the distance between the first member and the second member. (Figures 1 and 3, Pages 613 and 614 section 3.1, the droplet moves in predetermined x and y directions as it is merging with the other droplet)

Regarding claim 8, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 1. Xing teaches wherein the representative point is included in the droplet corresponding to the representative point. (Figures 1 and 3, Pages 613 and 614 section 3.1, the central point that the radius of the droplet is calculated from is a representative point inside the droplet)

In regards to claim 9, it is the apparatus embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 10, it is the storage medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 11, it is the film forming method of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Examiner’s note: The additional limitation of setting a film forming condition is taught by the Wakamatsu reference in [0186], [0187] that opens and closes a valve to control the flow of droplets to prevent bubbles in the film.

In regards to claim 12, it is the method of producing a cured product of claim 11 with similar limitations to claim 11, and is such rejected using the same reasoning found in claim 11.
Xing does not explicitly teach using the film forming method … for forming a film of a curable composition; and curing the curable composition.
Lad teaches using the film forming method … for forming a film ([0040], a film of the desired thickness is created.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Xing with Lad as both references deal with the creation of an object using 3D printing, in order to implement a system that creates a film of droplets. Lad would modify Xing by creating a film out of the dispensed droplets. The benefit of doing so is correct volume of droplets can be dispensed to create the desired film thickness which is used to obtain the desired characteristics of the printed object. (Lad [0031]-[0033], [0040])
The combination of Xing and Lad does not explicitly teach a curable composition; and curing the curable composition
Wakamatsu teaches a curable composition; ([0047]-[0049], a curable resin is used)
and curing the curable composition ([0047]-[0049], the resin is cured)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Xing and Lad with Wakamatsu as the references deal with the 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xing, in view of Lad, in view of Wakamatsu, and in further view of Luo et al. “An efficient finite element method for simulation of droplet spreading on a topologically rough surface.” (hereinafter “Luo”)
Regarding claim 5, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 1. The combination of Xing, Lad and Wakamatsu does not explicitly teach interpolating points on the contour of the droplet except for a finite number of points on the contour of the droplet set to define the contour of the droplet using distances from the representative point to the finite number of points on the contour.
Luo teaches interpolating points on the contour of the droplet except for a finite number of points on the contour of the droplet set to define the contour of the droplet using distances from the representative point to the finite number of points on the contour. (Page 235 Section 2, interpolation functions are used between the two fluids to determine how much area they take up with respect to one another, including an increasing radius distance)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Luo with the combination of Xing, Lad and Wakamatsu as the references deal with merging droplets, in order to implement a system that interpolates the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Decent et al. “The formation of a liquid bridge during the coalescence of drops”: Also teaches the measuring of drop coalescence as the drops are pressed together.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147